DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 are objected to because of the following informalities:  
Claim 1 recites “the of the first electrode” in line 10 which contains a typo and should be written as “the first electrode” for avoiding confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 15 recites the limitation “a top surface of the contact” in line 10 and there is no limitation describing “a contact” or “the contact” in claim 15. It is unclear to the Examiner whether the above limitation describing the first electrode or other electrode or some other electrode that is different from the first electrode. 
Claim 15 further recites the limitation “the second conductive feature” in lines 11-12 and “the first conductive feature” in line 13 and there is no limitation describing “a first conductive feature” or “a second conductive feature” in claim 15. It is unclear to the Examiner whether the above limitations describing the conductive feature in line 4 and/or the memory structure in line 5 and/or other conductive features that would needed to be described in more detail. 
Claims 16-20 are being rejected for having the above issue incorporate into the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 5-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KANAYA et al. (Pub. No.: US 2016/0072045 A1), hereinafter as Kanaya.

    PNG
    media_image1.png
    762
    779
    media_image1.png
    Greyscale

Regarding claim 1, Kanaya discloses a device in Fig. 11 comprising: a substrate (wafer 100) having a top surface (see [0024]); a first electrode (contact BEC including layers 104, 105 and 106) disposed on the substrate, the first electrode including a first outer edge (left curve sidewall of layers 104, 105 and 106 as shown in Fig. 11 above), a second outer edge (left straight sidewall of layer 104 as shown in Fig. 11 above) 
interfacing with the first outer edge, a third outer edge (right curve sidewall of layers 104, 105 and 106 as shown in Fig. 11 above) and a fourth outer edge (right straight 
Regarding claim 3, Kanaya discloses the device of claim 1, further comprising a sidewall spacer (passivation layer 112) disposed along the first sidewall of the memory structure, the sidewall spacer physically contacting the material layer (passivation layer 112 physically contacting sidewalls of layers 104, 105, 106) (see Fig. 11 and [0024], [0030-0033]).
Regarding claim 4, Kanaya discloses the device of claim 1, further comprising a first conductive feature (contact plug 103) disposed on the substrate, and wherein the first electrode interfaces with the first conductive feature (see Fig. 11 and [0050]).
Regarding claim 5, Kanaya discloses the device of claim 1, wherein the first conductive feature includes a feature selected from the group consisting of a metal line, a contact, and a via feature (see Fig. 11 and [0050]).
Regarding claim 6, Kanaya discloses the device of claim 1, further comprising a second electrode (conductive layer 110) disposed on the memory structure (see Fig. 11 and [0042-0043]).
Regarding claim 7, Kanaya discloses the device of claim 1, wherein a bottom surface of the first electrode extends from second outer edge to the fourth outer edge (bottom surface of layer 104), and wherein the bottom surface of the first electrode is longer than the top surface of the first electrode (longer than the top surface of layer 105) (see Fig. 11 above).
Regarding claim 15, Kanaya discloses a device in Fig. 11 comprising: a substrate (wafer 100) having a top surface (see [0024]); a dielectric material layer (insulating layer 101) disposed on the semiconductor substrate (see [0049]); a conductive feature (contact plug 103) disposed within the dielectric material layer (see [0050]); a memory structure (magnetoresistive element MTJ) disposed over the conductive feature (see [0027]); a first electrode (contact BEC including layers 104, 105 and 106) extending from the conductive feature to the memory structure, wherein the first electrode including a first outer edge (left curve sidewall of layers 104, 105 and 106 as shown in Fig. 11 above), a second outer edge (left straight sidewall of layer 104 as shown in Fig. 11 above) interfacing with the first outer edge, a third outer edge (right curve sidewall of layers 104, 105 and 106 as shown in Fig. 11 above) and a fourth outer edge (right straight sidewall of layer 104 as shown in Fig. 11 above) interfacing with the 
Regarding claim 16, Kanaya discloses the device of claim 15, wherein the first conductive feature includes a feature selected from the group consisting of a metal line, a contact, and a via feature (see Fig. 11 and [0050]).
Regarding claim 17, Kanaya discloses the device of claim 15, further comprising an etch stop layer (passivation layer 112) disposed on either side of the first electrode and physically contacting the first electrode (contacts the contact BEC) (see Fig. 11 above and [0024]).
Regarding claim 18, Kanaya discloses the device of claim 17, wherein the memory structure physically contacts the etch stop layer (the passivation layer 112 contacts sidewall of layer 107 of MTJ when reattachment material 116M is not presented) (see Fig. 11 and [0032-0033]). 
Regarding claim 20, Kanaya discloses the device of claim 15, further comprising a second electrode (conductive layer 110) disposed directly on a top surface .
Claims 8-9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (Pub. No.: US 2009/0189141 A1), hereinafter as Shin.
Regarding claim 8, Shin discloses a device in Fig. 1 comprising: a bottom electrode (electrode contact 35) having a variable width from a top surface to a bottom surface of the bottom electrode (trapezoidal shape) (see [0023]); a memory structure (phase change pattern 50) having a first sidewall and opposing second sidewall and a bottom surface extending from the first sidewall to the second sidewall of the memory structure (see [0026]), wherein the bottom surface of the memory structure covers the entire top surface of the bottom electrode (covering the entire top surface of the electrode contact 35 at least in the cross-sectional view) and extends beyond the top surface of the bottom electrode on at least one side of the bottom electrode (see Fig. 1); and a top electrode (upper electrode 60) physically contacting the memory structure (see [0026]).
Regarding claim 9, Shin discloses the device of claim 8, wherein the bottom surface of the memory structure extends beyond the top surface of the bottom electrode on opposing sides of the bottom electrode (see Fig. 1).
Regarding claim 12, Shin discloses the device of claim 8, further comprising: a dielectric layer (interlayer dielectric 20) (see Fig. 1 and [0023]); and a conductive feature (conductive pattern 25) disposed within the dielectric layer, and wherein the bottom electrode physically contacts the conductive feature (see Fig. 1 and [0024]).
Regarding claim 14, Shin discloses the device of claim 8, wherein the top electrode has a constant width from a top surface to a bottom surface of the top electrode (upper electrode 60 has constant width) (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Pub. No.: US 2009/0189141 A1), hereinafter as Shin, as applied to claims 8 above, and further in view of Lu et al. (Pub. No.: US 2016/0365505 A1), hereinafter as Lu.
Regarding claim 10, Shin discloses the device of claim 8, comprising a first contact etch stop layer and physically contact the bottom electrode, but fails to disclose further comprising a second contact etch stop layer, and wherein the second contact etch stop layer physically contact the bottom electrode.   
Lu discloses a device comprising a first contact etch stop layer (dielectric 604) and a second contact etch stop layer (buffer layer 605), and wherein the first and second contact etch stop layers physically contact a bottom electrode of the device (contact 635 and electrode cap 634) (see Fig. 6 and [0074-0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the second etch stop layer of Lu (buffer layer 605) into the device of Shin because having the second etch stop layer would improve the method of patterning the bottom electrode of the device of Shin by providing a better way to control etching and planarizing the top surface of the bottom electrode. 
Regarding claim 11, the combination of Shin and Lu discloses the device of claim 10, disclose further comprising a dielectric sidewall spacer (interlayer dielectric 40) disposed along a sidewall of the memory structure, and wherein the dielectric sidewall spacer physically contacts at least one of the first and second contact etch stop layers (interlayer dielectric 40 of Shin would physically contact interlayer 20 of Shin or buffer layer 605 of Lu being incorporated into the device of Shin) (see Shin, Fig. 1, [0024] and Lu, Fig. 6).   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Pub. No.: US 2009/0189141 A1), hereinafter as Shin above, as applied to claim 12 KANAYA et al. (Pub. No.: US 2016/0072045 A1), hereinafter as Kanaya.
Regarding claim 13, Shin discloses the device of claim 12, further comprising a barrier layer disposed on the conductive feature thereby preventing the dielectric layer form interfacing with the conductive feature.
Kanaya discloses the device comprising a barrier layer (barrier metal layer 102) disposed on the conductive feature (contact plug 103) thereby preventing the dielectric layer (insulating layer 101) form interfacing with the conductive feature (see Fig. 11 and [0049-0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate barrier layer of Kanaya (barrier metal layer 102) into the device of Shin for preventing the dielectric layer (interlayer insulating 40) of Shin forming interfacing with the conductive feature (conductive pattern 25) because having the barrier metal layer would protect the conductive feature from electro migrating into the dielectric layer that would cause short circuit and the barrier metal layer would also prevent unwanted void or gap within the via opening of the dielectric layer.   

       Allowable Subject Matter
Claims 2 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, claims 1 and 15 would need to 
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the bottom surface of the memory structure is longer than the top surface of the first electrode as recited in claim 2; and wherein the memory structure does not physically contact the etch stop layer as recited in claim 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818